Citation Nr: 1628062	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-11 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a disability manifested by low testosterone.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to medication taken for disabilities including hypertension and a low back disability.

8.  Entitlement to service connection for liver damage.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

11.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent, Southeast Texas Soldiers Advocate


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The July 2012 rating decision denied the claims of entitlement to service connection for tinnitus, sinusitis, erectile dysfunction, hypertension, and a disability manifested by low testosterone.  It also found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a low back disability.  A notice of disagreement was received in August 2012, a statement of the case was issued in February 2014, and a substantive appeal was received in March 2014. 

In February 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board observes that, in an August 2014 rating decision, the RO denied the Veteran's claims of entitlement to service connection for liver damage, headaches, an acquired psychiatric disability (to include depression and anxiety), and sleep apnea.  The Veteran filed a notice of disagreement with this denial in February 2015.  No statement of the case has yet been issued.  The Board must therefore take jurisdiction over these issues for the limited purpose of remanding them to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for hypertension, erectile dysfunction, liver damage, headaches, an acquired psychiatric disability (to include depression and anxiety), and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2016, prior to the promulgation of a decision in the appeal, the Veteran testified at his Board hearing that he was withdrawing the pending appeal of the issues of entitlement to service connection for sinusitis and a disability manifested by low testosterone.

2.  In a February 1976 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability, but he submitted neither a notice of disagreement nor new and material evidence within one year of the March 1976 notification of this decision.

3.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the February 1976 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

4.  A chronic low back disability was not demonstrated in service, and the only competent evidence on the question of a medical nexus between any current low back disability and service weighs against the claim.

5.  The Veteran does not have a current tinnitus diagnosis, tinnitus was not demonstrated in service, and any competent evidence on the question of a medical nexus between any current tinnitus and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the issues of entitlement to service connection for sinusitis and a disability manifested by low testosterone have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence has been added to the record since the February 1976 rating decision; thus, the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

3.  A low back disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110,  1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for establishing service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn the appeal of the claims of entitlement to service connection for sinusitis and a disability manifested by low testosterone.  This withdrawal was made at the February 2016 Board hearing and was reduced to writing in the hearing transcript.  38 C.F.R. § 20.204(a),(b) . 

Hence, there remain no allegations of errors of fact or law for appellate consideration on these particular issues.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.  

II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA with respect to that issue are moot.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in February 2012 advised the appellant of the evidence needed to substantiate his low back disability and hypertension claims.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.

The RO arranged for the Veteran to undergo VA examinations in connection with these claims in July 2012.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The Board finds that the evidence of record is adequate for the purpose of determining entitlement to service connection.

The Veteran also presented testimony concerning his claims at a February 2016 Board hearing.  At this hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the claims.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


III.  New and Material Evidence 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran was originally denied entitlement to service connection for acute low back pain in a February 1976 rating decision.  The rating decision notes that, while the Veteran was treated for acute low back pain for one week in February 1974, x-rays taken in service were negative and no residual disability was found on VA examination.  Of record at the time of the February 1976 rating decision were the Veteran's DD Form 214, service treatment records, and December 1975 VA examination report.  

The Veteran was notified of this decision and of his appellate rights in a March 1976 letter, and he neither filed a notice of disagreement nor submitted new and material evidence within one year of this notice.  Therefore, this decision became final, and he must submit new and material evidence to reopen it.

Among the evidence that has been submitted since the February 1976 rating decision is a November 2010 VA medical report of a lumbar spine series that was taken in October 2010.  This report lists an impression of multilevel lumbar spondylosis, most prominent from L3 through S1.  

This evidence is new in that it was not of record at the time of the February 1976 rating decision.  It is material in that it is evidence of a current, chronic low back disability, an element that had not been established at the time of the February 1976 decision.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.

IV.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as tinnitus, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, in certain circumstances, service connection for chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Low Back Disability

The Veteran has claimed entitlement to service connection for a low back disability that he essentially contends began in service.  He reported on his June 2010 claim form that this disability began in February 1974.  He testified that he was injured by a rolling barrel that was filled with dried concrete, noting that "I moved away from the barrel, jerked away, and something went in my back and I hit the ground, and ... I couldn't get up because I was in so much pain."  He reported that he was hospitalized for approximately one week and was in traction at the Nimitz Hospital in Guam.  At his February 2016 Board hearing, he endorsed the characterization that "the symptoms associated with that back injury were exacerbated from the activities that were performed in association with the military occupational specialty."  In a June 2014 statement, the Veteran's wife noted that the Veteran has suffered a "progressive worsening of symptoms [the Veteran] has exhibited in regard to his back injury which occurred during his Navy tour of duty...."  

Turning to the service treatment records, reports of examinations conducted in June 1972, March 1973, January 1974, and September 1975 reflect that the Veteran's spine was clinically normal when examined at those times.  The Veteran expressly denied any history of, or current, recurrent back pain on medical history reports dated in June 1972 and March 1973.  However, neither of the medical history reports and three of the four examination reports are dated before the February 1974 back injury.  

Service treatment records corroborate that the Veteran was hospitalized for one week in February 1974.  A February 1974 service treatment record corroborates the Veteran's account of his low back injury.  It notes a diagnosis of acute low back pain.  It was noted to have been incurred in the line of  duty with no misconduct.  It was noted to not be likely to result in permanent injury.  A service treatment record from later that month notes that the Veteran "had been on bed rest in pelvic traction for back pain."  In short, the record reflects that the Veteran did suffer a back injury in service.

Turning to the relevant post-service evidence, the Board notes that a December 1975 VA back examination report reflects that x-rays were taken of the lumbosacral spine and no residuals of disease or injury were found.  More particularly, the bony structures of the lumbosacral spine appeared normal.  There was no fracture or dislocation seen in the lumbar spine.  The intervertebral spaces and sacroiliac joints appeared normal.  

A June 2004 VA medical record notes that the Veteran was seeking treatment for a recent back strain that occurred when he was twisting to pick up a towel.  He had a sudden pain in the right low back with radiation to the knee.  It was noted that he had no previous surgery or back injury.  It was noted that x-rays showed some scoliosis.  The Veteran was assessed as having mechanical low back pain and scoliosis.  There was no evidence of herniated nucleus pupolsus.

A September 2008 VA medical record notes an impression of chronic back pain.  

A November 2010 VA medical report of an October 2010 lumbar spine series lists an impression of multilevel lumbar spondylosis, most prominent from L3 through S1.  

A January 2011 VA medical record notes that the Veteran works as a mechanic and strains his back frequently.  

The above evidence demonstrates that the Veteran suffered a low back injury in service and has a current low back disability.  The only remaining requirement to establish service connection is nexus.  

The July 2012 VA examination report notes a diagnosis of degenerative disc disease, which was noted to have been diagnosed in 2010.  The VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale, the examiner noted that the record reflects the Veteran suffered a muscle strain on February 14, 1974, from pushing a barrel.  The Veteran was in pelvic traction and bed rest for a few days with full recovery.  It was noted that the Veteran has worked heavy labor for the last 30 years without problem.  The examiner opined that the Veteran has typical age-related degeneration that is diffuse.  The Veteran has minimal, intermittent symptoms.  The examiner noted there is no medical evidence that the Veteran developed a chronic back problem after the service.  There were no medical records reflecting that the Veteran complained about his back from 1975 until 2010.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the only competent medical opinion on the question at hand appears in the July 2012 VA examination report.  The author of this opinion is a physician's assistant who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file and examined the Veteran, and he provided a detailed discussion of the pertinent medical and lay evidence of record.  His etiology opinion incorporates information gained from the claims file and the examiner's own expertise.  For these reasons, the Board finds this examination report to be highly probative evidence that weighs against the Veteran's claim.  

In finding this opinion probative, the Board notes the VA examiner's assertion that the Veteran's medical records do not reflect that the Veteran complained about his back from 1975 until 2010.  As indicated above, however, the VA medical records reflect that the Veteran sought low back treatment in June 2004 and September 2008.  It appears that the June 2004 record was in the claims file at the time of the July 2012 VA examination, but that the September 2008 record was not.  The Board has considered whether a remand is required in order to have an examiner consider this evidence, but finds that a remand is not necessary.  

First, the Board notes that this evidence indicates that the Veteran first sought treatment for his low back approximately 29 years following service rather than 35 years after service.  (The examiner has cited an absence of treatment until 2010 to demonstrate that a long period of time had elapsed between the Veteran's separation from service and his first post-service low back treatment.)  There is no indication that post-service treatment 29 years after separation rather than 35 years after separation would impact the examiner's ultimate conclusion.  

Second, the Board notes that the June 2004 record reflects that the Veteran was seeking treatment for a recent back injury and that he had denied any prior back injury.  There is no indication that information of this type, which asserts a recent onset of back symptoms and reflects that the Veteran was not thinking of any history of back problems when he sought treatment for the 2004 injury, would impact the examiner's ultimate conclusion.

The Board acknowledges that the Veteran himself believes that his current back disability is related to the in-service injury.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to describe experiencing back symptoms since service.  The Board finds, however, that the question of whether the Veteran has a current low back disability that is etiologically related to an injury that occurred in 1974 is of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  

The Board has considered whether service connection is warranted for a low back disability on a presumptive basis.  As noted above, service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the case at hand, though, none of the disabilities with which the Veteran has been diagnosed is considered to be a "chronic disability" as defined by 38 C.F.R. § 3.309(a).  Therefore, service connection based on continuity of symptomatology is not available.  In short, presumptive service connection for a chronic low back disability is not warranted.  

In short, the Board finds that the probative and competent evidence of record reflects that the Veteran's current low back disability is not etiologically related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Tinnitus

The Veteran has also claimed entitlement to service connection for tinnitus.  He essentially contends that this disability developed as a result of in-service acoustic trauma.  Specifically, as stated in his August 2011 claim and as described in more detail elsewhere, the Veteran has stated that he was on an aircraft carrier and was exposed to the sound of airplane engines.

The Veteran's service treatment records reflect that he neither complained of nor received treatment for tinnitus during service.  Furthermore, the Veteran has not actually stated that he experienced tinnitus during service.  Therefore, the Board finds that the evidence demonstrates that the Veteran did not have tinnitus during service.

The Veteran's service treatment records do reflect that he served aboard the USS Constellation with a military occupational specialty (MOS) of "ordnance mechanics."  The Board finds that his descriptions of noise exposure are competent, credible, and consistent with his service, and thus finds that his in-service noise exposure has been established.  See 38 U.S.C.A. § 1154(a).  

Having determined that the Veteran did not experience tinnitus during service but that he did suffer acoustic trauma during service, the Board must nonetheless deny entitlement to service connection for tinnitus based on a lack of diagnosis of a current disability.  The Board notes that the Veteran expressly denied having tinnitus at his July 2012 VA examination.  Based on interview and examination of the Veteran, and review of the claims file, the VA examiner concluded that the Veteran does not have recurrent tinnitus.  With no tinnitus diagnosis, no etiology opinion could be rendered. 

The Board has reviewed the remaining evidence of record, including VA treatment records, but can find no evidence of a current tinnitus disability.  While the Veteran may be competent to diagnose tinnitus, he has not actually asserted that he experiences tinnitus symptoms, just that he suffered acoustic trauma during service.  

In any event, even assuming that the Veteran were to be diagnosed with tinnitus, the Board finds that nexus has not been established.  There is no medical opinion of record linking any current tinnitus to service.  

However, the situation in the case at hand is one in which nexus may be established pursuant to 38 C.F.R. § 3.303(b).  That regulation reads as follows:

Chronicity and continuity.  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

38 C.F.R. § 3.303(b).

The first type of situation in which nexus may be established pursuant to 38 C.F.R. § 3.303(b) is that in which "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'"  Walker, 708 F.3d at 1335.  According to Walker, "[t]he regulation equates 'shown in service' with a reliable diagnosis of the chronic disease while in service....  To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  Id.  In the absence of diagnosis, complaints, or treatment for tinnitus during service, the Board must find that tinnitus has not been "shown in service" or within the presumptive period as defined by the regulation.

Alternatively, under Walker, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336.  According to Walker, "[t]he natural reading of the 'condition' noted in service is a condition indicative of a chronic disease, but not sufficiently indicative to demonstrate that the chronic disease is 'shown to be chronic.'"  Id. At 1339.  Walker also states that "in the situation where the veteran cannot establish a chronic disease 'shown' in the presumptive period for purposes of § 3.303(b) but can point to a chronic condition that was noted in the presumptive period but the notation was insufficient to support a diagnosis beyond legitimate question ... the veteran can benefit from continuity of symptomatology to establish service connection ...."  

In the case at hand, the record does not reflect that tinnitus was "noted during service (or in the presumptive period)" to allow the Veteran to establish service connection through a showing of continuity of symptomatology since service.  Specifically, there is no evidence from service or from the presumptive period that indicates but does not conclusively establish that the Veteran had tinnitus during that period.  Therefore, even if the Board were to find that the Veteran does have a current diagnosis of tinnitus, entitlement to service connection for tinnitus would not be established based on the Veteran's lay contentions.

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has a current tinnitus disability that is etiologically related to his military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for tinnitus must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal concerning the issues of entitlement to service connection for sinusitis and a disability manifested by low testosterone is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran has also claimed entitlement to service connection for hypertension.  He essentially contends that this disability was caused by in-service Agent Orange exposure.  He testified at his Board hearing that, while he discovered he had hypertension after service, it first manifested in service.  

Hypertension is defined as persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary p. 889 (30th ed. 2003).  For VA purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

Hypertension is a chronic disability for which presumptive service connection may be granted if it is shown to have manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the case at hand, a report of a December 1975 VA examination (which occurred approximately two months following the Veteran's October 1975 separation from service) notes blood pressure of 150/90 in the right arm and 140/80 in the left arm sitting.  It was noted that the Veteran's "family history is very positive for hypertension."  

Given that the Veteran has a current hypertension diagnosis and had a reading that included a diastolic blood pressure reading of 90 mm. within the presumptive period, the Board finds it necessary to remand this claim for a VA examination to obtain an opinion with respect to the origin and etiology of the Veteran's hypertension.

With respect to the erectile dysfunction claim, the Veteran has claimed entitlement to service connection for this disability as secondary to medications taken for hypertension.  Thus, this claim is inextricably intertwined with the hypertension claim.  While this claim is on remand, the AOJ should obtain an opinion with respect to whether the Veteran's erectile dysfunction is etiologically related to his hypertension.

On remand, the AOJ should obtain any outstanding VA medical records and associate these records with the claims file.

With respect to the remaining issues, in an August 2014 rating decision, the RO denied entitlement to service connection for liver damage, headaches, an acquired psychiatric disability (to include depression and anxiety), and sleep apnea.  The Veteran filed a notice of disagreement with this decision in February 2015.

The Veteran has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on these issues.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of entitlement to service connection for liver damage, headaches, an acquired psychiatric disability (to include depression and anxiety), and sleep apnea must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to service connection for: (a) liver damage, (b) headaches, (c) an acquired psychiatric disability (to include depression and anxiety), and (d) sleep apnea.

The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to these issues.  The AOJ is free to undertake any additional development deemed necessary with respect to these issues.

2.  Obtain any outstanding VA medical records and associate these records with the claims file.

3.  Following completion of the second instruction above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the etiology of his current hypertension and erectile dysfunction.  The claim file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension began during service or within one year of separation from service, or was otherwise caused by his military service.

The VA examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was incurred or aggravated as a result of medication that the Veteran takes for his hypertension.  In this context, "aggravation" has occurred when it has been medically determined that the Veteran's erectile dysfunction has undergone an identifiable permanent increase in its severity that is proximately due to or the result of any medications that the Veteran was taking for his hypertension.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

4.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claims.  If any benefit remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


